     Case 2:19-cv-05349-JAT-DMF Document 111 Filed 08/13/21 Page 1 of 5



 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9     Paul Anthony Robledo,                             No. CV-19-05349-PHX-JAT (DMF)
10                   Plaintiff,                          ORDER
11     v.
12     Unknown Bautista, et al.,
13                   Defendants.
14
15            Before the Court is Plaintiff’s Motion for Reconsideration (Doc. 110). For the
16    following reasons, the motion will be denied.

17    I.      BACKGROUND
18            On July 2, 2021, Magistrate Judge Fine issued three orders denying numerous

19    motions filed by Plaintiff. (Docs. 98, 99, 100). On July 8, 2021, Plaintiff appealed those

20    orders in this Court. (Docs. 101, 102, 103). On August 4, 2021, this Court denied Plaintiff’s
21    appeals and affirmed Magistrate Judge Fine’s orders. (Doc. 107). On August 6, 2021,
22    Plaintiff filed the instant Motion for Reconsideration of the Court’s August 4 Order. (Doc.

23    110).

24    II.     LEGAL STANDARD

25            District of Arizona Local Rule of Civil Procedure 7.2(g) governs motions for

26    reconsideration. It provides:
27            The Court will ordinarily deny a motion for reconsideration of an Order
28            absent a showing of manifest error or a showing of new facts or legal
              authority that could not have been brought to its attention earlier with
     Case 2:19-cv-05349-JAT-DMF Document 111 Filed 08/13/21 Page 2 of 5



 1           reasonable diligence. Any such motion shall point out with specificity the
 2           matters that the movant believes were overlooked or misapprehended by the
             Court, any new matters being brought to the Court’s attention for the first
 3           time and the reasons they were not presented earlier, and any specific
             modifications being sought in the Court’s Order. No motion for
 4
             reconsideration of an Order may repeat any oral or written argument made
 5           by the movant in support of or in opposition to the motion that resulted in the
             Order. Failure to comply with this subsection may be grounds for denial of
 6
             the motion.
 7
      LRCiv 7.2(g)(1). Manifest error under LRCiv 7.2(g)(1) is “error that is plain and
 8
      indisputable . . . that amounts to a complete disregard of the controlling law or the credible
 9
      evidence in the record.” Estrada v. Bashas’ Inc., No. CV-02-00591-PHX-RCB, 2014 WL
10
      1319189, at *1 (D. Ariz. Apr. 1, 2014) (quoting Black’s Law Dictionary 622 (9th ed.
11
      2009)).
12
             Further, mere disagreement with a previous order is an insufficient basis for
13
      reconsideration. See Leong v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw.
14
      1988). A motion for reconsideration “may not be used to raise arguments or present
15
      evidence for the first time when they could reasonably have been raised earlier in the
16
      litigation.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000).
17
      “Motions for reconsideration are disfavored and should be granted only in rare
18
      circumstances.” Morgal v. Maricopa Cty. Bd. of Sup’rs, No. CIV 07-0670-PHX-RCB,
19
      2012 WL 2368478, at *1 (D. Ariz. June 21, 2012).
20
      III.   ANALYSIS
21
             Plaintiff’s Motion for Reconsideration addresses each of his original appeals
22
      individually. (See Doc. 110). Accordingly, the Court will address Plaintiff’s arguments
23
      regarding each appeal in turn.
24
             a.     First Appeal (Doc. 101)
25
             Regarding his first appeal, Plaintiff does not ask the Court to reconsider its August
26
      4 Order, but to “issue an Order directing the Clerk of the court to send the Plaintiff any
27
      forms and instructions for submitting a proposal for a change to the local rules of court.”
28
      (Doc. 110 at 1). The Court will not issue such an order as amendments to the local rules

                                                  -2-
     Case 2:19-cv-05349-JAT-DMF Document 111 Filed 08/13/21 Page 3 of 5



 1    can be submitted in accordance with LRCiv 83.9 and instructions for submitting such an
 2    amendment can be found on the web page for the United States District Court for the
 3    District of Arizona.
 4           b.     Second Appeal (Doc. 102)
 5           Regarding his second appeal, Plaintiff asks the Court to appoint an independent
 6    expert to “analyze the cycle menus for the amounts of vitamin B12” in his food, provide
 7    that analysis to each party, and answer certain of Plaintiff’s interrogatories. (Doc. 110 at
 8    3). In the alternative, Plaintiff asks the Court to appoint an expert witness for him that will
 9    not be independent but, instead, will work for and be paid for by Plaintiff. (Id.).
10           To begin, the Court stated in its August 4 Order, “[c]ourts do not appoint
11    independent expert witnesses to assist a litigating party in the collection of evidence.” (Doc.
12    107 at 5). Plaintiff provided no new law showing that he is entitled to the appointment of
13    an independent expert to assist his litigation efforts, nor did Plaintiff argue that the Court’s
14    determination was manifest error. (See Doc. 110). Thus, Plaintiff’s request for the Court to
15    appoint an independent expert to collect evidence for him and answer interrogatories
16    remains improper.
17           Plaintiff instead argues that there is a serious dispute, created by Defendant Trinity
18    Services Group’s failure to answer interrogatories to Plaintiff’s satisfaction, which can only
19    be settled by an expert witness. (Id. at 2–3). The “dispute,” Plaintiff asserts, is Defendant
20    Trinity Services Group’s refusal to provide Plaintiff with the amounts of vitamin B12 in
21    the food it serves or “a list of ten (10) food items that are the best sources of vitamin B12.”
22    (Id.). While there may be a dispute between Plaintiff and Defendant Trinity Services Group
23    regarding certain interrogatories, such a dispute is not the kind that requires the
24    appointment of a neutral expert to resolve. See McCoy v. Stronach, 494 F. Supp. 3d 736,
25    740 (E.D. Cal. 2020) (noting that the appointment of an independent expert was
26    unnecessary as there was no evidence demonstrating a serious dispute for which the court
27    would require special assistance). Plaintiff’s concerns are more appropriately addressed
28    through his pending Motion to Compel (Doc. 108) than through a motion for the


                                                   -3-
     Case 2:19-cv-05349-JAT-DMF Document 111 Filed 08/13/21 Page 4 of 5



 1    appointment of an independent expert.
 2           Finally, a motion for reconsideration is not a proper avenue for Plaintiff’s new
 3    request that the Court appoint an expert witness for him because it was not a subject of the
 4    August 4 Order. Even if it was properly raised, however, Plaintiff’s request would be
 5    denied. Plaintiff has presented, and the Court is aware of, no law supporting his request for
 6    the Court to select and appoint an expert witness to serve Plaintiff’s interests. (See Doc.
 7    110). Instead, it is the Court’s responsibility to serve as a “neutral arbiter of matters the
 8    parties present.” United States v. Sineneng-Smith, 140 S. Ct. 1575, 1579 (2020). Thus, it
 9    would be improper for the Court to procure an expert to assist Plaintiff in the pending
10    litigation.
11           c.     Third Appeal (Doc. 103)
12           Regarding his third appeal, Plaintiff asks that sanctions be imposed on Defendant
13    Trinity Services Group because it “could and can not [sic] truthfully state that [the contract
14    at issue] required redaction before a copy could be produced to the Plaintiff.” (Doc. 110 at
15    5). Plaintiff opens this section by arguing that he provided legal support for the proposition
16    that contracts with state agencies are public information by citing Ariz. Rev. Stat. § 41-
17    1609.01. (Id. at 4). None of the provisions in Ariz. Rev. Stat. § 41-1609.01, however, state
18    that contracts with state agencies are public information. Instead, Ariz. Rev. Stat. § 41-
19    1609.01 simply lists the criteria for “adult incarceration contracts.”
20           Plaintiff further argues that the contract at issue became public record once
21    Defendant Trinity Services Group submitted their initial offer to the state per certain
22    contractual provisions provided by Plaintiff in the instant motion. (Doc. 110 at 4). As
23    Plaintiff offered no reason why these contractual provisions could not have been provided
24    to the court in his original motion, they ordinarily would not constitute appropriate grounds
25    to grant a motion for reconsideration. See LRCiv 7.2(g)(1) (“The Court will ordinarily deny
26    a motion for reconsideration of an Order absent a showing of manifest error or a showing
27    of new facts or legal authority that could not have been brought to its attention earlier with
28    reasonable diligence.”). Even if they were appropriate grounds to grant Plaintiff’s motion,


                                                  -4-
     Case 2:19-cv-05349-JAT-DMF Document 111 Filed 08/13/21 Page 5 of 5



 1    though, the contractual provisions do not support Plaintiff’s position. The provisions
 2    provided by Plaintiff state that any “Offers” submitted by a contractor are public records,
 3    but they do not indicate that any contracts will also be public records. (See Doc. 110-1 at
 4    5). While “Offer” is a defined term and Plaintiff has not provided the definition, the
 5    included provision makes it clear that an “Offer” and the ultimate contract are separate
 6    items. (See id.). Thus, Plaintiff’s submission does not show that the contract at issue is in
 7    the public record.
 8           Finally, Plaintiff argues that Defendant Trinity Services Group cannot properly
 9    argue that its confidential information is in the contract at issue because the information in
10    the contract is property of the state. (Doc. 110 at 5). To support this argument, Plaintiff
11    submits contract provisions indicating that all materials created under the contract and any
12    intellectual property “created or conceived pursuant to or as a result of” the contract are
13    property of the state. (See Doc. 110-1 at 7). These provisions, however, do not state that all
14    information in or associated with the contract is property of the state, nor do they indicate
15    that Defendant Trinity Services Group is not entitled to keep their trade secrets
16    confidential. (See id.). Thus, Plaintiff has not shown that he is entitled to an unredacted
17    version of the contract nor has he shown that Defendant Trinity Services Group should be
18    subject to sanctions.
19    IV.    CONCLUSION
20           Because Plaintiff has failed to show manifest error or show new facts or legal
21    authority that could not have been brought to the Court’s attention earlier with reasonable
22    diligence, the Court finds no cause for reconsideration of its August 4 Order.
23           Accordingly,
24           IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Doc. 110) is
25    DENIED.
26           Dated this 13th day of August, 2021.
27
28


                                                  -5-
